Citation Nr: 0700638	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether or not the character of the appellant's discharge is 
a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran had his first period of active duty from May 31, 
1968 to February 9, 1969, at which time he received an 
honorable discharge.  The veteran immediately reenlisted for 
active military duty on February 10, 1969 and served until 
March 20, 1974, at which time he received a dishonorable 
discharge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2005, the veteran cancelled a central office hearing 
scheduled for that month.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2005).

The veteran's appeal was previously before the Board in June 
2005, at which time the Board remanded the case for further 
evidentiary development by the originating agency.  The case 
has now been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Prior to May 31, 1971, the veteran repeatedly violated 
articles of the Uniform Code of Military Justice and, 
therefore, would not have been eligible for an honorable 
discharge at that time.

2.  The veteran received a dishonorable discharge from 
service in March 1974, under conditions other than honorable, 
because of willful and persistent misconduct.




CONCLUSION OF LAW

1.  The veteran's February 9, 1969, honorable discharge for 
reenlistment was a conditional discharge, which does not 
result in entitlement to VA benefits.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.13 (2006).

2.  The veteran's character of discharge from his period of 
service from May 31, 1968 to March 20, 1974, is a bar to VA 
benefits, including health care and related benefits 
authorized under Chapter 17, Title 38, United States Code.  
38 U.S.C.A. §§ 101(2), 5107, 5303(b) (West 2002); 38 C.F.R. 
§§ 3.12, 3.13, 3.354, 3.360 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because this case involves the legal question regarding 
whether the veteran has legal standing to apply for VA 
benefits, the Veterans Claims Assistance Act of 2000 (VCAA) 
is inapplicable to this appeal.

However, in December 2002 the RO via letter, informed the 
appellant of the criteria that must be met before he could be 
eligible to apply for VA benefits.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the appellant's service administrative 
records, and lay statements.  VA has also afforded him an 
opportunity to present testimony in support of his claim.  
The appellant has not identified any additional evidence 
pertinent to his claim, not already of record and there are 
no additional records to obtain.

Factual Background

In an April 1977 administrative decision, based on the NPRC's 
August 1976 report that the veteran was not eligible for 
complete separation from the military when discharged on 
February 9, 1969, the RO determined that the veteran's two 
periods of service were considered as one.  Based on this 
determination, the RO decided that the veteran's discharge 
for his entire period of service, from May 31, 1968 to March 
20, 1974, was dishonorable and that such a dishonorable 
discharge was a bar to the receipt of VA benefits.  The 
veteran did not appeal this decision.

In April 1983, the veteran submitted a statement wherein he 
requested that he be considered for an upgraded discharge.  
In a July 1983 letter, the Army Discharge Review Board (ADRB) 
informed the veteran that it had received his application for 
review of discharge and that he would be scheduled for a 
hearing as requested.  However, in a February 2006 letter, 
the Army Review Boards Agency noted that because the veteran 
was convicted by a general court-martial in June 1973, the 
ADRB did not have the authority to entertain his application.  
Nevertheless, the Board notes that, in a March 1985 decision, 
the Army Board for Correction of Military Records (ABCMR) 
reviewed the veteran's records and confirmed the dishonorable 
discharge issued to the veteran in March 1974.

In September 2002, the veteran filed another claim for 
compensation.  This claim was followed by a statement with 
additional evidence not previously considered, in February 
2003.  

Later in February 2003, in response to the veteran's 
September 2002 claim, the RO issued another administrative 
decision, confirming the holding of the April 1977 decision.  
In March 2003, the veteran filed a notice of disagreement 
with the February 2003 decision.  And, in September 2003, he 
filed a VA Form 9, substantive appeal to this Board, 
following a July 2003 statement of the case.

Legal Criteria

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).  A discharge issued under honorable 
conditions is binding on VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

Analysis

A review of the veteran's service records show that he 
enlisted in the United States Army on May 31, 1968 for a 
three-year period of obligated service with a prospective 
service discharge date of May 31, 1971.  He subsequently 
received an honorable discharge on February 9, 1969, for the 
sole purpose of reenlistment.  He did reenlist on February 
10, 1969, for a four-year term of obligated service. 

On March 20, 1974, the veteran was discharged from service 
with a dishonorable discharge after a general court-martial 
found him guilty of theft and leaving being absent from his 
unit without permission for 3 days.  

In order to be eligible for most VA benefits, a former 
service member must have been discharged or released from 
active duty under conditions other than dishonorable.  With 
this in mind, the Board initially observes that the 
appellant's honorable discharge from service on February 9, 
1969, was a conditional discharge, given for the sole purpose 
of reenlistment.  Therefore, it does not confer entitlement 
to benefits.  See 38 C.F.R. § 3.13.

However, under 38 C.F.R. § 3.13(c), a discharge will be 
deemed to have been unconditional if, but for an intervening 
reenlistment, a service member would have been given an other 
than dishonorable discharge at the end of his first period of 
obligated service.  In this case, but for an intervening 
reenlistment in February 1969, the appellant would have 
completed his initial period of obligated enlistment on May 
31, 1971.  He, therefore, would have been eligible for VA 
benefits if his service to this point was completed under 
conditions other than dishonorable.

The record, however, reveals that the appellant would not 
have been eligible for discharge under other than 
dishonorable conditions at that time because he had already 
committed offenses against the Uniform Code of Military 
Justice.  More specifically, a March 1985 decision of the 
Army Board for Correction of Military Records indicates that 
in March 1971, the veteran was convicted by a special court-
martial, that he was convicted by a Civil court for drunken 
driving and rape; that he had 3 periods of absent without 
leave (AWOL); and that he had 8 Article 15 violations for 
various offenses.

An other than dishonorable discharge, therefore, would not 
have occurred but for his intervening reenlistment and the 
character of his discharge must, consequently, be based on 
his complete period of service.  Moreover, we must find that 
his discharge from service in March 1974 was due to willful 
and persistent misconduct and, therefore under dishonorable 
conditions.

This creates a bar to all VA benefits predicated on that 
service, except for Chapter 17 benefits.  However, VA 
regulations provide that healthcare and related benefits 
authorized by Chapter 17 of the Title 38 of the United States 
Code may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge.  38 C.F.R. § 3.360(b).  Thus the veteran 
is not eligible for VA benefits to include health care 
benefits authorized by Chapter 17 of title 38 U.S. Code.

The Board notes that veteran submitted a statement in 
February 2003 wherein he suggests that his periods of AWOL 
following his return from Vietnam, the theft he committed 
against another soldier, and a felony sexual assault crime he 
was convicted of in Waco, Texas, were all the result of his 
inability to cope with the every day obligations of his 
military and personal life.  The veteran states that when he 
returned from Vietnam, he "was very messed up...."  The 
veteran alleges in his letter that due to his mental 
difficulties, his father had him admitted to a psychiatric 
ward at Fort Hood for observation.  The veteran also alleges 
that while incarcerated in the county jail in Waco, Texas for 
felony sexual assault, he was placed in the psychiatric ward 
for observation.

The Board recognizes that the veteran may have had difficulty 
in adjusting to military and civilian life subsequent to his 
return from Vietnam as stated in his February 2003 statement.  
There is, however, no competent medical evidence of record to 
show that the appellant was insane for VA purposes at the 
time of his misconduct.  In fact, the March 1985 ABCMR 
decision notes that a medical evaluation conducted at the 
time of his general court-martial indicates that the veteran 
had been diagnosed as a habitual alcoholic but there was no 
diagnosis for a psychiatric disability noted.  As the 
appellant, was not insane at any time during his period of 
active duty, we must conclude that the appellant's service 
was not terminated under conditions other than dishonorable.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the appellant's claim.


ORDER

The Board having determined that the veteran's discharge from 
the period of service from May 31, 1968 to March 20, 1974 was 
under dishonorable conditions, the benefit sought on appeal 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


